Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-12,15-16 in the reply filed on 12/8/22 is acknowledged.
 Claim Objections
	Claim(s) 10-11 is/are objected to because of the following informalities:  
“the side” should be “a side”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-12,15-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11,14-15 of U.S. Patent No. 10859743. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,12,15-16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Takada (US 20160131810, of record). 

    PNG
    media_image1.png
    321
    408
    media_image1.png
    Greyscale

Regarding claim 1, Takada teaches (Figs. 11, 25, 33-34, [126-]) A polarizing element having a wire grid structure, comprising:
a transparent substrate (11); and
grid-shaped convex portions arranged on the transparent substrate at a pitch shorter than a wavelength of light in a use band and extending in a predetermined direction,
wherein the grid-shaped convex portion includes a base (12), a first absorption layer (13), a first dielectric layer (14), a reflection layer (15), a second dielectric layer (24), and a second absorption layer (23) in order from the transparent substrate, and
wherein the base has a trapezoidal shape (as seen in Figs. 25,33-34, the bottom layer is trapezoidal) as viewed in the predetermined direction.

Regarding claim 2, Takada further teaches ([90]) The polarizing element according to claim 1, wherein the base is formed of Si oxide (SiO2) which is transparent to the wavelength of the light in the use band.

Regarding claim 3, Takada further teaches The polarizing element according to claim 1, wherein the first absorption layer and the second absorption layer are formed of the same material ([123], “The upper bundle structure layer 22 and the upper absorption layer 23 are equivalent to the bundle structure layer 12 and the absorption layer 13”).

Regarding claim 4, Takada further teaches The polarizing element according to claim 1, wherein the first dielectric layer and the second dielectric layer are formed of the same material ([127], “The upper dielectric layer 24 is equivalent to the dielectric layer 14”).

Regarding claim 5, Takada further teaches The polarizing element according to claim 1, wherein a film thickness of the first absorption layer is substantially the same as a film thickness of the second absorption layer and a film thickness of the first dielectric layer is substantially the same as a film thickness of the second dielectric layer (as seen in Fig. 11B).

Regarding claim 6, Takada further teaches The polarizing element according to claim 1, wherein the transparent substrate is transparent to the wavelength of the light in the use band and is formed of glass, quartz, or sapphire ([87], “glass”).

Regarding claim 7, Takada further teaches The polarizing element according to claim 1, wherein the reflection layer is formed of aluminum or an aluminum alloy ([107], “Al”).

Regarding claim 8, Takada further teaches The polarizing element according to claim 1, wherein the first dielectric layer and the second dielectric layer are formed of Si oxide ([105], “SiO2”).

Regarding claim 9, Takada further teaches ([96]) The polarizing element according to claim 1, wherein the first absorption layer and the second absorption layer include Fe or Ta and further include Si.

Regarding claim 10, Takada further teaches The polarizing element according to claim 1, wherein a surface on the side of the grid-shaped convex portion of the polarizing element is covered with a protection film formed of a dielectric material ([113], “protective film”).

Regarding claim 12, Takada further teaches The polarizing element according to claim 1, wherein a grid tip formed at a tip of the grid-shaped convex portion has a taper shape of which a side surface is inclined so that a width is narrowed toward the tip as viewed from the predetermined direction (Figs. 25,33-34).

Regarding claim 15, mutatis mutandis, Takada teaches all the limitations as stated in claim 1 rejection above.

Regarding claim 16, Takada further teaches An optical device (Abstract: polarizing plate) comprising the polarizing element according to claim 1.

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada.
Regarding claim 11, Takada teaches all the limitations as stated in claim 1, but does not teach a surface on the side of the grid-shaped convex portion of the polarizing element is covered with an organic water repellent film.
Absent any showing of criticality and/or unpredictability, having a surface on the side of the grid-shaped convex portion of the polarizing element is covered with an organic water repellent film would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of providing protection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takada by having a surface on the side of the grid-shaped convex portion of the polarizing element is covered with an organic water repellent film for the purposes of providing protection.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234